In a negligence action to recover damages for personal injury, the plaintiff appeals, as limited by his brief, from an order of the Supreme Court, Kings County, entered September 25, 1964, which in effect denied his renewed motion for a general preference in trial; such denial being predicated, in part, upon the report of an impartial physician designated by the court with the consent of the parties. Order reversed, with $10 costs and disbursements; plaintiff’s renewed motion for a preference granted; and action remitted to the court below with the direction that the action be accorded a general preference in trial. Under the circumstances here presented, it was an improvident exercise of discretion to deny the preference. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.